Exhibit 10.29
 
AMENDMENT TO CONSULTING AGREEMENT


This Amendment (“Amendment”) to the Consulting Agreement by and between NetSol
Technologies, Inc. (“Netsol” or the “Company”) and Roger K. Almond
(“Consultant”) dated September 9, 2013 (the “Consulting Agreement”) is entered
into effective as of the date indicted below.  Other than the specific
amendments enumerated in the Amendment, all of the terms of the Consulting
Agreement shall remain in the full force and effect, and shall not be obviated
or affected by this Amendment.


In the event of a conflict between the terms of this Amendment and the
Consulting Agreement, the terms of this Amendment shall govern.  All capitalized
terms contained herein are, unless otherwise stated, as defined in the
Agreement.


Now therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:


Section 2 shall be amended to read as follows


2.           This Agreement shall be in full force and effect commencing upon
the date hereof.  This Agreement has a term of one year beginning on the date
hereof.  Either party hereto shall have the right to terminate this Agreement
without notice in the event of the death, bankruptcy, insolvency, or assignment
for the benefit of creditors of the other party.  NetSol shall have the right to
terminate this Agreement upon delivery to Consultant of notice setting forth
with specificity facts comprising a material breach of this Agreement by
consultant.  Consultant shall have 48 hours to remedy such breach.  Each party
shall have the right to terminate this Agreement without cause upon thirty days
advance written notice.  The term of this Agreement his hereby amended to extend
the term to September 9, 2015.
 
 
 

--------------------------------------------------------------------------------

 
The Amendment is agreed to on September 9, 2014, and shall become effective as
of the date first written above.
 
 
Consultant
      By:
    /s/Roger K. Almond     
 
    Roger K. Almond
        NetSol Technologies, Inc.     By:     /s/Najeeb Ghauri        
    Najeeb Ghauri
 
    Chief Executive Officer

 
 
 